Citation Nr: 0912651	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial rating higher than 10 percent 
for gastritis with gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971, including honorable non-combat service in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  All other issues 
appealed by the Veteran have been resolved in his favor and 
do not remain on appeal.  As such, the only issues before the 
Board for adjudication are as set forth on the title page of 
this decision.

The Veteran appeared before the Board and gave personal 
testimony in April 2008.  A transcript of that hearing is of 
record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he began having headaches during 
service when he worked as a heavy equipment operator in 
Vietnam.  He testified that the loud noises caused him to 
begin having headaches and that he was treated with Aspirin 
and Tylenol in the field and never sought treatment for the 
headaches when he returned to base.  The Veteran stated that 
he has had headaches since his service and contends that he 
is currently treated for a migraine disorder that began as a 
consequence of his service.

The medical evidence reveals that the Veteran was treated 
twice during service for headaches; once in conjunction with 
an upper respiratory infection and once when he had an ear 
infection.  There is no evidence of treatment during service 
for headaches attributed to noise exposure.

Post-service medical evidence shows that the Veteran first 
complained of headaches in 1995 and was treated for cluster 
headaches.  In September 2004, he underwent a VA neurologic 
examination and the examiner opined that the headaches were 
stress related and less than likely caused by work during 
service.  The examiner, however, also confusingly and 
somewhat contradictorily stated that the headaches likely 
began during service but had resolved, and that the current 
headaches were unrelated.  The Veteran was dissatisfied with 
the examination report and requested a new examination, 
stating that the individual who rendered the opinion was not 
the individual who had examined him.  

In July 2005, the Veteran's primary care physician (Jackson) 
reported that the Veteran had a history of being hit by a 
rock during service and that it was a medical probability 
that his headaches were a result of this injury.  Upon VA 
neurologic examination in October 2005, the Veteran denied 
any significant head injury and related that he had 
experienced headaches prior to being hit in the head by a 
rock during service.  The examiner opined that the Veteran's 
cluster headaches were less likely than not related to the 
two episodes of headaches treated during service, and instead 
were age related.  Unfortunately, the examiner did not render 
an opinion as to the etiology of the current headaches as 
related to reported in-service noise exposure.  

The Veteran is competent to testify as to symptoms such as 
headaches which are non-medical in nature, however, he is not 
competent to render a medical diagnosis as to etiology.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature).  He is also 
competent to report what occurred during service.  See 
Washington v. Nicholson, 19 Vet. App. 363 (2005).  
Consequently, the Board finds that there is competent 
evidence of the Veteran having experienced headaches during 
service.  None of the medical opinions of record, however, 
sufficiently address whether the Veteran's current headaches 
are related to those experienced during service.  The 2004 VA 
examiner was oddly equivocal in her assessment, stating on 
one hand that the headaches began during service but on the 
other saying that they were less likely than not related to 
the Veteran's service.  The 2005 private opinion was wholly 
unsupported by rationale and based on a premise disputed by 
the Veteran.  And, the 2005 VA examination opinion is limited 
to considering only documented instances of treatment during 
service.  

The Board acknowledges that the private opinion of record 
appears to make the necessary link between in-service injury 
and current disability, but it cannot be given any weight 
without supporting rationale.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight).  As such, this 
claim must be remanded for additional VA examination and 
opinion pursuant to 38 C.F.R. § 3.159(c)(4).

As for the Veteran's request for a rating higher than 10 
percent for gastritis, this claim also must be remanded for 
additional examination as the Veteran testified before the 
Board that his condition had worsened since he was last 
examined by VA in December 2006.  The Veteran related that he 
was experiencing severe limitation in his employment and 
personal life because of constant diarrhea.  Specifically, he 
testified that he had to retire from his job with VA many 
years earlier than he had hoped because his diarrhea was so 
frequent that it interfered with his ability to perform his 
work and that all aspects of his life were effected by the 
unexpected nature of the diarrhea.  Accordingly, the Veteran 
specifically requested a higher rating on an extra-schedular 
basis.

The medical evidence of record does not reflect any 
indication of treatment for diarrhea.  Indeed, the Veteran 
during both treatment and VA examinations has, at times, 
denied any history of diarrhea.  Similarly, in March 2008, 
his private primary care physician (Allison) reported only 
one gastrointestinal complaint since December 2005, and that 
was at the March 2008 appointment when the Veteran requested 
a statement regarding the severity of his gastritis.  The 
complaint was noted as reflux and the physician specifically 
pointed out that the Veteran took Metformin and had diabetes, 
both of which were often associated with gastrointestinal 
problems.  For the above reasons, and given the confusing 
state of the record as to the level of severity of the 
Veteran's gastritis, this claim must be remanded for 
examination, to include a medical determination of whether 
the claimed diarrhea is associated with the upper 
gastrointestinal disabilities deemed to be related to 
service.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all current treatment 
records from January 2008 to the 
present from both the Temple and Waco 
VA facilities at which the Veteran 
seeks treatment, as well as from the 
Veteran's private primary care 
physician (Allison).  Associate all 
records with the claims folder.

2.  After all treatment records have 
been obtained, schedule the Veteran for 
a neurologic examination to determine 
the nature and etiology of his 
headaches.  The claims folder must be 
made available to the examiner for 
review.  Any tests deemed necessary, if 
any, should be conducted.  

The examiner is requested to 
specifically comment on the Veteran's 
assertion that he was treated for 
headaches during service due to noise 
exposure, the period of time following 
service until the first evidence of 
treatment for cluster headaches in 
1995, and the current evidence of 
periodic treatment for migraines.  The 
examiner should render all appropriate 
diagnoses, including fully explaining 
any differences between the diagnoses 
of cluster headaches and migraines 
contained in the Veteran's medical 
history and records.  

The examiner should then state whether 
it is at least as likely as not, i.e., 
at least a 50 percent probability for 
the claim, that any currently diagnosed 
headache disability had its onset 
during service, or was otherwise 
related to an event, injury, or disease 
in service, including the two notations 
of treatment in service for headaches.  
If the examiner believes that such an 
opinion cannot be rendered without 
resorting to speculation, the examiner 
must fully explain why the question 
presented is outside the norm of 
practice so as to be impossible to use 
his/her medical expertise to render an 
opinion.  A complete rationale must be 
provided for all opinions expressed.

3.  After all treatment records have 
been obtained, the Veteran should also 
be scheduled for a gastrointestinal 
examination to determine the nature and 
severity of his gastritis with 
gastroesophageal reflux.  The claims 
folder must be made available to the 
examiner for review.  Any tests deemed 
necessary, if any, should be conducted.  

As part of the examination report, the 
examiner is specifically requested to 
comment on any reported history of 
diarrhea and the relationship of such 
condition to the service-connected 
gastritis condition.  The examiner is 
then requested to state whether the 
Veteran's service-connected gastritis 
includes an element associated with 
diarrhea.  

The examiner should also describe the 
level of functional impairment 
experienced by the Veteran as a result 
of any symptoms associated with his 
gastritis, including whether any such 
symptoms markedly interfere with his 
ability to work or render him incapable 
of performing substantially gainful 
activities.  All opinions expressed 
must be supported by complete 
rationale.

4.  When the development requested 
above has been completed, the case 
should be reviewed on the basis of the 
additional evidence.  The claim for a 
higher initial rating for service-
connected gastritis must be considered 
on both a schedular and extra-schedular 
basis, with a rationale provided as to 
why a referral to the Director of 
Compensation and Pension Services is, 
or is not, warranted to address the 
claim on an extra-schedule basis.  If 
the benefits sought are not granted, or 
are not granted in full, the Veteran 
and his representative should be 
furnished a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to conduct additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the Veteran 
until he is notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




